

ThermoEnergy Corporation
 
Executive Employment Agreement
 
AGREEMENT, effective March 1, 2010 (the “Effective Date”), by and between
ThermoEnergy Corporation, a Delaware corporation (together with all of its
subsidiaries, the “Company”) and Dennis C. Cossey (the “Executive”).
 
WHEREAS,  the Executive has served the Company as President, Chief Executive
Officer and Chairman of the Board of Directors; and
 
WHEREAS, the Company desires to continue to retain the services of the Executive
as Chairman of the Board of Directors on the terms herein set forth and the
Executive is willing to be employed by the Company in such capacity on such
terms;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
ARTICLE I
EMPLOYMENT DUTIES AND BENEFITS
 
Section 1.1   Employment.  The Company hereby employs the Executive as Chairman
of the Board of Directors.  The Executive accepts such employment and agrees to
perform the duties and responsibilities assigned to him pursuant to this
Agreement.
 
Section 1.2   Title, Duties and Responsibilities.  The Executive’s title shall
be “Executive Chairman.”  The Executive shall perform such lawful duties and
have such responsibilities as are reasonably assigned to him by the Board of
Directors of the Company or by the Company’s Chief Executive Officer.  The
Executive shall devote his full professional time and attention to the business
of the Company and shall not be engaged in any other business activity;
provided, however, that the Executive may, with the prior consent of the Board
of Directors of the Company (which consent shall not be unreasonably withheld),
engage in uncompensated charitable, religious, political or civic activities, so
long as such activities do not materially interfere with the Executive’s
performance of his responsibilities hereunder.  The Executive will serve as a
member of the Board of Directors of the Company.
 
Section 1.3   Office Facilities.  The Company will provide to the Executive an
appropriate office, which shall initially be located in or near Little Rock,
Arkansas.
 
ARTICLE II
COMPENSATION AND BENEFITS
 
Section 2.1   Base Salary.  From and after the Effective Date, the Company shall
pay to the Executive a salary at the rate of $150,000 per annum (the “Base
Salary”) payable during the term of the Executive’s employment in accordance
with the Company’s payroll and withholding policies.
 
Section 2.2   Performance Bonus.  In addition to the Base Salary, the Executive
shall be eligible to receive performance bonuses, from time to time, in
accordance with incentive compensation arrangements to be established by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) in consultation with the Executive and the Company’s Chief Executive
Officer.  Such performance bonuses shall be payable in cash, in shares of the
Company’s Common Stock, in options to purchase shares of the Company’s Common
Stock, or in a combination thereof, at the discretion of the Compensation
Committee of the Company’s Board of Directors.

 
 

--------------------------------------------------------------------------------

 

Section 2.3   Expense Reimbursement.  The Company will, in accordance with the
Company’s general policies with respect to business expenses, reimburse the
Executive for all expenses (including travel and lodging) reasonably incurred by
the Executive in the performance of his duties under this Agreement.
 
Section 2.4   Benefit Plans.  From and after the Effective Date, the Executive
shall be entitled to receive, during the term of the Executive’s employment and
at the expense of the Company, health insurance for himself and his family and
to participate in any and all benefit plans (including life and disability
insurance plans) provided generally to executive employees of the Company.
 
ARTICLE III
TERM OF EMPLOYMENT AND TERMINATION
 
Section 3.1   Term.  The term of the Executive’s employment hereunder shall
commence on the date of this Agreement and shall continue indefinitely.
 
Section 3.2  Termination of Employment.  The Executive’s employment hereunder
may be terminated, at any time, by either party upon thirty days’ written
notice; provided, however, that the Company may terminate the Executive’s
employment immediately for Cause and the Executive may terminate his employment
(i) immediately with Good Reason or (ii) upon 60 days written notice upon
Retirement. As used herein, the term “Cause” for termination of the Executive’s
employment by the Company shall mean any of the following: (a) willful
disloyalty to the Company; (b) substantial inattention to or neglect of duties
and responsibilities consistent with the terms of this Agreement that have been
reasonably assigned to the Executive by the Company's Board of Directors or
Chief Executive Officer, which inattention or neglect continues for a period of
at least ten days after the Executive receives written notice thereof from the
Company’s Board of Directors; (c) failure to comply with lawful directives of
the Company's Board of Directors or Chief Executive Officer not inconsistent
with the terms of this Agreement; or (d) commission by the Executive of a crime
involving deceit, dishonesty or fraud; provided, however, that any action taken
by the Executive in his capacity as an officer or director of the Company will
not be deemed to constitute Cause even if subsequently determined to be criminal
if, prior to taking such action, the Executive consulted with the Company’s
Board of Directors or the Company’s legal counsel and was advised that such
action was permissable. As used herein, the term “Good Reason” for the
Executive’s voluntary termination of his employment shall mean either of the
following: (a)  the Company’s failure to perform the terms of this Agreement,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and remedied by the Company promptly (but not later than ten days)
after receiving written notice thereof from the Executive; (b) the assignment to
the Executive of any duty or to any position inconsistent with the Executive’s
training and experience; or (c) a material reduction of the Base Salary.  As
used herein, the term “Retirement” shall mean the Executive’s voluntary
withdrawal, at any time on or after the Executive’s 66th birthday, from the work
force (provided, however, that the Executive shall continue to be deemed to be
in Retirement notwithstanding (i) his provision of consulting or other services
for compensation on less than 40% of a full time basis or (ii) his service for
compensation as a member of the Board of Directors of any business).

 
-2-

--------------------------------------------------------------------------------

 
 
In the event the Executive’s employment is terminated for any reason other than
(i) by the Company for Cause or (ii) voluntarily by the Executive without Good
Reason, the Executive shall be entitled to receive, in addition to any unpaid
salary and accrued and unused vacation pay through the last day of the month in
which such termination occurs, as the Executive’s sole and exclusive entitlement
upon termination of his employment under such circumstances, (i) severance
payments in the amount of $12,500 per month for a period of twelve months
commencing on the first day of the month immediately following the date of
termination, payable in accordance with the Company’s standard payroll and
withholding policies, (ii) any and all compensation relating to bonus payments
earned on or before the date of termination, and (iii) continuation of health
insurance benefits as set forth in the last sentence of this paragraph.  Upon
Retirement, the Executive shall be entitled to receive, in addition to any
unpaid salary and accrued and unused vacation pay through the last day of the
month in which such Retirement occurs, as the Executive’s sole and exclusive
entitlement upon termination of his employment under such circumstances, (i) any
and all compensation relating to bonus payments earned on or before the date of
termination, and (ii) continuation of health insurance benefits as set forth in
the last sentence of this paragraph.  For a period of one year commencing on the
first day of the month immediately following the date of termination of the
Executive’s employment (other than termination (i) by the Company for Cause or
(ii) voluntarily by the Executive prior to Retirement and without Good Reason)
the Company shall keep in full force and effect all health insurance benefits
afforded to the Executive and his family at the time of the termination of his
employment, which benefits shall be provided on terms identical to those
provided to full time employees of the Company who are in good standing;
provided, however, that the Company’s obligation to provide continuing health
insurance benefits to the Executive and his family shall terminate at such time
as the Executive becomes eligible to receive from another source, at a cost to
the Executive no greater than the cost that would have been borne by the
Executive had he remained a full time employee of the Company, health insurance
benefits with equivalent or better coverage.
 
All stock options held by the Executive that are subject to vesting based on the
Executive’s continuing service as an employee or director of the Company shall
immediately vest in full and become fully exercisable upon (i) Retirement, (ii)
the Executive’s death or (iii) the Executive’s permanent disability.
 
ARTICLE IV
COVENANTS
 
Section 4.1    Confidentiality and Non-Use of Proprietary Information.  To
protect the Company’s proprietary interest in the Company’s intellectual
property and proprietary information and to protect the goodwill and value of
the Company, the Executive hereby agrees that the Executive will preserve
as  confidential all Confidential Information pertaining to the Company’s
business that has been or may be obtained or learned by him by reason of his
employment or otherwise.  The Executive will not, without the written consent of
the Company either use for his own benefit or for the benefit of any third
parties, either during the term of his employment hereunder or thereafter
(except as required in fulfilling the duties of his employment), any
Confidential Information pertaining to the business of the Company.   As used
herein, the term “Confidential Information shall include without limitation any
and all financial, cost and pricing information and any and all information
contained in any drawing, designs, plan, proposals, customer lists, records of
any kind, data, formulas, specifications, concepts or ideas, related to the
business of the Company.  Confidential Information shall not include information
which (a) is disclosed in a publication available to the public, is otherwise in
the public domain at the time of disclosure, or becomes publicly known through
no wrongful act on the part of the Executive, (b) is obtained by the Executive
lawfully from a third party who is not under an obligation of secrecy to the
Company and is not under any similar restrictions as to use or (c) is generally
disclosed to third parties by the Company without similar restrictions on such
third parties.  The Executive acknowledges that all documents, reports, files,
analyses, drawings, designs tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, patents, license agreements, and similar materials that
are made by him or come into his possession by reason of his employment by the
Company are the property of the Company and shall not be used by him in any way
adverse to the Company’s interests.  The Executive will not allow any such
documents or other things, or any copies, reproductions or summaries thereof to
by delivered to or used by any third party without the specific consent of the
Company.  The Executive will deliver to the Chief Executive Officer of the
Company, or his designee, upon demand, and in any event upon the termination of
the Executive’s employment, all of such documents and other things which are in
the Executive’s possession or under his control.

 
-3-

--------------------------------------------------------------------------------

 
 
Section 4.2    Non-Competition and Non-Solicitation.  To protect the Company’s
proprietary interest in the Company’s intellectual property and proprietary
information and to protect the goodwill and value of the Company, the Executive
hereby agrees that during his employment by the Company and for a period of one
year following the date on which his employment is terminated (whether
voluntarily or involuntarily, with or without Cause or Good Reason) (the
“Non-Compete Term”), the Executive will not, individually, or in association or
in combination with any other person or entity, directly or indirectly, as
proprietor or owner, or officer, director or shareholder of any corporation, or
as an employee, agent, independent contractor, consultant, advisor, joint
venturer, partner or otherwise, whether or not for monetary benefit, except on
behalf of the Company, solicit, sell to, provide services to, or assist the
solicitation of, sale to, or providing to, or encourage, induce or entice any
other person or entity to solicit, sell to or provide services to, any person or
entity who is a customer of the Company or who, at any time within 18 months
prior to the date of termination of the Executive’s employment, or whom the
Company has, within six months prior to the date of such termination, solicited
to become a customer of Company, for the purpose of (a) providing such customer
with any product or service which directly competes with the products or
services provided by the Company to such customer or is in substitution for or
in replacement of such products or services; (b) altering, modifying or
precluding the development of such customer’s business relationship with the
Company; or (c) reducing the volume of business which such customer transacts
with the Company.  To further protect the Company’s proprietary interest in the
Company’s intellectual property and proprietary information and to protect the
goodwill of the Company (including the Company’s beneficial business
relationships with the Company’s employees), the Executive hereby agrees that,
during the Non-Compete Term, the Executive will not, individually or in
association or in combination with any other person or entity, directly or
indirectly, encourage, induce or entice any employee or independent contractor
of the Company to terminate or modify such person’s or entity’s employment,
engagement or business relationship with the Company or, without the prior
written consent of the Company, hire or retain any employee or independent
contractor then performing services for the Company to perform the same or
substantially similar services.
 
Section 4.3    Scope of Covenants.  The Executive agrees that the products and
services of the Company can be, and are being designed and developed to be,
manufactured, distributed and/or sold throughout the world.  Consequently, the
Executive and the Company agree that it is not possible to limit the geographic
scope of the non-competition covenant contained in this Article IV to particular
countries, states, cities or other geographic subdivisions.  Further, the
Executive agrees that the length of the Non-Compete Term is reasonable, in light
of the position in which the Executive has been employed by the Company and the
amount and duration of severance payments payable to him under this Agreement.

 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
GENERAL MATTERS
 
Section 5.1   Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts and shall be construed in accordance
therewith.
 
Section 5.2   No Waiver.  No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.
 
Section 5.3   Amendment.  This Agreement may be amended, altered or revoked at
any time, in whole or in part, only by a written instrument setting forth such
changes, signed by each of the parties.
 
Section 5.4   Benefit.  This Agreement shall be binding upon the Executive and
the Company, and shall not be assignable by either party without the other
party’s written consent.
 
Section 5.5   Text to Control.  The headings of articles and sections are
included solely for convenience in reference.  If any conflict between any
heading and the text of this Agreement exists, the text shall control.
 
Section 5.6   Severability.  If any provision of this Agreement is declared by
any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions.  On the contrary, such
remaining provisions shall be fully severable, and this Agreement shall be
construed and enforced as if such invalid provisions had not been included in
the Agreement.
 
Section 5.6   Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive with respect to the Executive’s employment
by the Company and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to such employment
including, without limitation, the Employment Agreement dated as of September
14, 2005 between the Company and the Executive.
 
In Witness Whereof, the Company and the Executive have executed this Agreement
as of the date first above written.
 

   
ThermoEnergy Corporation
       
/s/  Dennis C. Cossey
 
By:
   /s/  Cary C. Bullock
Dennis C. Cossey
   
Cary G. Bullock
     
President and Chief Executive Officer


 
-5-

--------------------------------------------------------------------------------

 